*38The Court or Appears,
[Rumsey, Ch. J. Maguare and Jones, J.]
at this term, (June 1797,) Revvsed the decree of the court of chancery, and dissolved the perpetual injunction, giving the appellants liberty to proceed at law to compel payment of the judgment recovered against the appellee in the general court, and also the damages and costs assessed in the court of appeals on the affirmance of that judgment. And it was also adjudged &c. that the appellee pay to the appellants the further sum of 341. Ts 0d current money, adjudged and assessed by the court of appeals for damages for the detention of the said debt by the appellee since the affirmance of the said judgment in the court of appeals. Also that each party pay their respective costs incurred in the court of chancery and in this court.